DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: data acquisition unit in claims 1-5, 8-9, 12, 14 and 17; and the evaluation unit in claims 10-11 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The structure described in the specification par[0081] and [0109] for the data acquisition unit is described as a hardware circuitry that comprises a microcontroller/processor and a memory.
The structure described in the specification par[0080] for the evaluation unit is described as a part of hardware circuitry entity that comprises a database and processor.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-14, 17-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitations "the measurement data" in line 2. Is it considered unclear and indefinite if it is referring to acquired data by the acquisition unit? or from the data packet?.  
Claim 3 recites the limitations "the measurement data" in line 4. Is it considered unclear and indefinite if it is referring to acquired data by the acquisition unit? or from the data packet?.  
Claim 17 is rejected as stated above because due to their dependency from claim 3. Claim 17 also indefinite.
Claim 4 recites the limitations "the measurement data" in lines 3, 7 and 10. Is it considered unclear and indefinite if it is referring to acquired data by the acquisition unit? or from the data packet?.  
Claim 5 recites the limitations "the measurement data" in line 3. Is it considered unclear and indefinite if it is referring to acquired data by the acquisition unit? or from the data packet?.  

Claim 6 recites the limitation "the antenna structure" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 is rejected as stated above because due to their dependency from claim 6. Claim 18 also indefinite.
Claim 7 recites the limitations "the measurement data" in line 2. Is it considered unclear and indefinite if it is referring to acquired data by the acquisition unit? or from the data packet?.  
Claim 8 recites the limitations "the measurement data" in lines 2, 4-5 and 6-7. Is it considered unclear and indefinite if it is referring to acquired data by the acquisition unit? or from the data packet?.
Claims 9 and 19 are rejected as stated above because due to their dependency from claim 8. Claims 9 and 19 also indefinite.
Claim 10 recites the limitation "the electrical and/or mechanical properties" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the antenna structure" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the antenna " in line 8. It is unclear and indefinite to which it is referring to? Is it part of the plurality of antennas? Is it an independent separate and new antenna?.
Claim 10 recites the limitation "the corresponding antenna type" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 is rejected as stated above because due to their dependency from claim 10. Claim 11 also indefinite.
Claim 11 recites the limitation "the spectra" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the measurement data" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the central database" in line 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the database" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the evaluation unit" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claims 13-14 and 20 are rejected as stated above because due to their dependency from claim 12. Claims 13-14 and 20 also indefinite.
Claim 13 recites the limitation "the evaluation unit" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the electrical and/or mechanical properties" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the corresponding antenna type" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the basis of the evaluation of the evaluation unit" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitations "the measurement data" in lines 1-2. Is it considered unclear and indefinite if it is referring to acquired data by the acquisition unit? or from the data packet?.
  Claim 18 recites the limitation "the temperature" in lines 4 and 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the environment" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the antenna power" in lines 8 and 10-11.  There is insufficient antecedent basis for this limitation in the claim.
  Claim 18 recites the limitation "the antenna structure" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitations "the measurement data" in lines 2. Is it considered unclear and indefinite if it is referring to acquired data by the acquisition unit? or from the data packet?.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prassberger et al. (US2014/0306007A1) hereafter Prassberger, in view of Le Sage (US2013/0328716A1).
Regarding claim 1, Prassberger discloses an antenna having at least one emitter (par[0038]: The antenna devices as part of the mobile communications antenna can send and receive, more particularly in various frequency bands), a data acquisition unit (fig 1:a:21,22; par[0043]: FIG. 1a that the multi-beam-shape control device comprises, inter alia, an electronics unit 20, for example comprising a printed circuit board PCB, a lightning protection device 17, a voltage supply device 19 (which is also referred to below in some places as an internal power unit 19'), a microprocessor device 21 comprising associated motor drivers and a control device 22), a memory (par[0046], [0047]: A read and also a write process between the RET unit and the RFID storage means 9, that is to say the RFID tag 9, which is fixed to or in the antenna 1. It is, RFID tag 9 to be positioned solely mechanically on the antenna or inside the antenna housing (as shown in the following), and for the tag to obtain energy for reading or also for storing new information from the RFID receiver antenna and/or transmitter antenna 25'), and having at least one sensor for detecting a mechanical and/or electrical and/or thermal stress of the antenna (par[0025]: other data can also be stored on the RFID tag, specifically data relating to the operating parameters such as down-tilt settings, extreme temperatures, adjustment cycles, accelerations), wherein the data acquisition unit acquires measurement data of the at least one sensor and temporarily stores them in the memory (par[0025]: other data can also be stored on the RFID tag, specifically data relating to the operating parameters such as down-tilt settings, extreme temperatures, adjustment cycles, accelerations).
Prassberger does not explicitly disclose the antenna wherein the data acquisition unit generates data packets based on a plurality of measurement data stored in the memory and transmits them to an external database.  
Le Sage discloses the antenna wherein the data acquisition unit generates data packets based on a plurality of measurement data stored in the memory and transmits them to an external database (fig 1:2,60, par[0025]: The system 2 uses a wireless communications module 54 enables the measuring system 2 to communicate with a database over a mobile telephone system to upload the data received from the electrical components in real time for access by network operators for analysis and interpretation. The system 2 uses a communications module 48 to interface with a wired connection, or a wireless connection via an antenna 50 to transmit the data from the system 2 to a computing device 60 having an antenna 50 and a display 62 including, but not limited to, a personal computing device, laptop, personal digital assistant or smart phone ).  
One of ordinary skill in the art would be aware of both the Prassberger and Le Sage references since all pertain to the field of antennae systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna of Prassberger to implement the database feature as disclosed by Le Sage to gain the functionality of enabling a site technician to adjust the attitude of the antenna in real time; transmitting and recording of the data, and enabling a network operator to utilize the antenna attitude data to maximize network performance.

Regarding claim 6, Prassberger in view of Le Sage discloses antenna wherein the antenna comprises at least one of the following sensors: one or more sensors for measuring mechanical loads of the antenna structure, one or more acceleration sensors, one or more temperature sensors, and one or more sensors for detecting antenna power (Le Sage par[0034]: The tilt sensor module 104, as described in the previous embodiments, may be a one, two, or three axis accelerometer).  

Regarding claim 7, Prassberger in view of Le Sage discloses the antenna according to claim 1, wherein the data packets comprise, in addition to data generated from the measurement data, further antenna data, wherein the further antenna data include at least one identifier and/or geographic location data and/or data on the orientation of the antenna and/or antenna configuration data (Le Sage par[0023], [0025]: Data generated by the components is electrically transmitted between the antenna 4 and measuring system 2 along a communications cable 6 by an AISG antenna interface 20 located within the antenna 4, and an AISG handheld interface 40 located within the measuring system 2. External electrical components such as a Global Positioning System (GPS) azimuth system 10 having Global Navigation Satellite System (GNSS) components 11, including at least one GNSS receiver and one GNSS antenna, for receiving position data from GPS satellites can be releasably attached to the exterior of the telecommunications antenna 4 for measuring direction and attitude of the antenna 4 using well-known GNSS position calculation technology. A display 52 graphically represents values from the data generated by the electrical components permitting a site technician to assess the current attitude of the antenna 4 and make adjustments to the orientation of the antenna 4 to optimize network performance). 
 
Regarding claim 8, Prassberger in view of Le Sage discloses the antenna according to claim 1, wherein the data acquisition unit acquires the measurement data during storage, transport and/or during operation, wherein the antenna temporarily stores the measurement data during storage and/or transport (Prassberger par[0023], [0024], [0046]: The corresponding data relating to the antenna and/or the antenna type or the converted frequency band are preferably stored permanently (as master data) in the memory), and transmits data packets generated based on these measurement data to the external database only during or after commissioning (Le sage par[0025]: The measuring system 2 is a handheld, portable electrical device that gathers the antenna attitude data from the internal and external electrical components and stores the data in memory in an encrypted file format. A display 52 graphically represents values from the data generated by the electrical components permitting a site technician to assess the current attitude of the antenna 4 and make adjustments to the orientation of the antenna 4 to optimize network performance. A wireless communications module 54 enables the measuring system 2 to communicate with a database over a mobile telephone system to upload the data received from the electrical components in real time for access by network operators for analysis and interpretation).  

2.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prassberger in view of Le Sage, and further in view of Rangel et al. (US2017/0041205A1) hereafter Rangel.
Regarding claim 2, Prassberger in view of Le Sage does not explicitly disclose the antenna wherein the data acquisition unit at least partially deletes the measurement data from the memory after the transmission of the data packets to the external database.
Rangel discloses the antenna according to claim 1, wherein the data acquisition unit at least partially deletes the measurement data from the memory after the transmission of the data packets to the external database (par[0079]: If a connection is achieved 904, the peripheral device 110 sends 922 data in its buffer to the mobile device 120, then deletes 924 the sent data from the buffer once transferred, and receives 926 control parameters from the mobile device 120 to control the advertising rate).  
One of ordinary skill in the art would be aware of both the Prassberger, Le Sage and Rangel references since all pertain to the field of antennae systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna of Prassberger to implement the deletion feature of data as disclosed by Rangel to gain the functionality of transferring data from the full buffer more quickly and to automatically controlling operating parameters of the antenna to optimize performance and power efficiency.

3.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prassberger in view of Le Sage, and further in view of Kuwahara et al. (US2013/0005403A1) hereafter Kuwahara.
Regarding claim 3, Prassberger in view of Le Sage does not explicitly disclose the antenna wherein the data acquisition unit performs the transmission of the data packets at predetermined intervals and/or on request by an external entity, and/or wherein the data acquisition unit acquires the measurement data at a predefined frequency, and/or wherein the transmission to the external database takes place at a predefined interval of more than 1 minute, and/or wherein the data acquisition unit generates the data packets based on a plurality of temporally successive measurement data.
Kuwahara discloses antenna wherein the data acquisition unit performs the transmission of the data packets at predetermined intervals and/or on request by an external entity, and/or wherein the data acquisition unit acquires the measurement data at a predefined frequency, and/or wherein the transmission to the external database takes place at a predefined interval of more than 1 minute, and/or wherein the data acquisition unit generates the data packets based on a plurality of temporally successive measurement data (fig 2:S401 and fig 10; par[0107], [0130]: the mobile device receives information broadcasted by the base station (Step S401), and acquires information on a ranging transmitting method.  The "information on the ranging transmitting method" can include, for example, plural ranging codes selectable by the mobile device, and the designation of a transmission timing of the ranging codes. The mobile device transmits the selected ranging code at the timing and the frequency which are designated by the base station in advance (Step 413). The transmission timing can be designated for the mobile station from the base station in advance (for example, Steps 410 and 411 in FIG. 3, or the other messages including the timing instruction)).
  One of ordinary skill in the art would be aware of both the Prassberger, Le Sage and Kuwahara references since all pertain to the field of antennae systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna of Prassberger to implement the feature of transmitting at predetermined intervals as disclosed by Kuwahara to gain the functionality of preventing data conflicts, which can result in errors and low-quality, low-trust data, and providing synchronized, trustworthy data that is essential for security, compliance, and a wide variety of operational functions within the antenna system.

4.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prassberger in view of Le Sage, and further in view of Pochiraju et al. (US2010/0278086A1) hereafter Pochiraju.
Regarding claim 4, Prassberger in view of Le Sage does not explicitly disclose the antenna wherein the data acquisition unit performs a data reduction of the acquired measurement data, wherein the data reduction comprises an evaluation of the measurement data with respect to maximum values, minimum values and/or cycles and/or a generation of a spectrum of maximum values, minimum values and/or cycles, wherein the spectrum is divided into bands, and/or wherein the data acquisition unit performs a data reduction of the measurement data stored in the memory to generate the data packets which are transmitted to the external database, and/or wherein the data acquisition unit stores the measurement data acquired at a predetermined frequency only after a data reduction has been performed.
Pochiraju discloses the antenna wherein the data acquisition unit performs a data reduction of the acquired measurement data, wherein the data reduction comprises an evaluation of the measurement data with respect to maximum values, minimum values and/or cycles and/or a generation of a spectrum of maximum values, minimum values and/or cycles, wherein the spectrum is divided into bands, and/or wherein the data acquisition unit performs a data reduction of the measurement data stored in the memory to generate the data packets which are transmitted to the external database, and/or wherein the data acquisition unit stores the measurement data acquired at a predetermined frequency only after a data reduction has been performed (fig 2, fig 9; par[0048]: Data Reduction: the remote computing device 105 then reduces the sensor data to a smaller bit rate (step 215). Data reduction is performed by reducing the number of data points that are being transmitted. A number of different data reduction methods can be used.  These reduction methods include, for example, averaging over a group of data points, choosing singular data points that meet a specific criterion from a group of data points, or reducing the sample rate of the data by transmitting only a subset of the data).
 One of ordinary skill in the art would be aware of both the Prassberger, Le Sage and Pochiraju references since all pertain to the field of antennae systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna of Prassberger to implement the feature of data reduction as disclosed by Pochiraju to gain the functionality of increasing storage efficiency and performance and reduce storage costs in order to provide trustworthy data that is essential for security, compliance, and a wide variety of operational functions within the antenna system.

5.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prassberger in view of Le Sage, and further in view of Yu et al. (US2015/0229426A1) hereafter Yu.
Regarding claim 5, Prassberger in view of Le Sage discloses antenna according to claim 1, having a plurality of different sensors for detecting a mechanical and/or electrical and/or thermal stress on the antenna, the measurement data of which are temporarily stored in the memory (Prassberger par[0023], [0024], [0046]: The corresponding data relating to the antenna and/or the antenna type or the converted frequency band are preferably stored permanently (as master data) on the RFID tag. For the supply of energy, the RFID tags could not only be mechanically retained on the antenna housing on a corresponding interface, but also could be electrically connected such that the integrated chip thereof is supplied with energy, more particularly also to maintain the correspondingly stored data in a permanently stored state), wherein the data packets transmitted by the data acquisition unit comprise measurement data from a plurality of sensors, which are transmitted together to the external database (Le Sage fig 1:60, par[0025]: The system 2 uses a wireless communications module 54 enables the measuring system 2 to communicate with a database over a mobile telephone system to upload the data received from the electrical components in real time for access by network operators for analysis and interpretation).
Prassberger in view of Le Sage does not explicitly disclose the data are transmitted in the form of a matrix.  
Yu discloses the data are transmitted in the form of a matrix (fig 3, par[0066], [0074]: the value of m may be 1, 2, 3,….That is, the subcarriers) for transmitting the signal may be one subcarrier, two subcarriers, three subcarriers, and so on; or, the timeslot(s) for transmitting the signal may be one timeslot, two timeslots, three timeslots, and so on. Correspondingly, the transmission data may be constructed in the form of a matrix. a first column of the matrix represents data transmitted over a first subcarrier or timeslot to the first device and the second device, a second column of the matrix represents data transmitted over a second subcarrier or timeslot to the first device and the second device, a first row of the matrix represents data transmitted from the first antenna to the first device and the second device, and a second row of the matrix represents data transmitted from the second antenna to the first device and the second device).  
 One of ordinary skill in the art would be aware of both the Prassberger, Le Sage and Yu references since all pertain to the field of antennae systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna of Prassberger to implement the matrix feature of data as disclosed by Yu to gain the functionality of enhancing system capacity, spectrum utilization efficiency, and performing proper processing of matrix data to cancel interference caused by the data transmitted to the central database from the antenna.

6.	Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prassberger in view of Le Sage, and further in view of Yamamoto (US2016/0192183A1).
Regarding claim 9, Prassberger in view of Le Sage does not explicitly disclose the antenna wherein the antenna comprises an autonomous energy supply for electrical energy, wherein the autonomous energy supply forms a separate element, which is connectable to a terminal of the antenna in order to supply the antenna with energy, wherein the autonomous energy supply is 
Yamamoto discloses the antenna wherein the antenna comprises an autonomous energy supply for electrical energy (fig 5:34, par[0039]: FIG. 5 is a block diagram showing a configuration example of the antenna apparatus 3. In the configuration example of FIG. 5, the antenna apparatus 3 includes an enclosure 30 having a power supply unit 33, a storage battery 34, and a solar cell panel 35. In a further embodiment, antenna device 3 can also have an independent power supply, for example a battery), wherein the autonomous energy supply forms a separate element, which is connectable to a terminal of the antenna in order to supply the antenna with energy, wherein the autonomous energy supply is antenna device 1 can also have an independent power supply, for example a battery. The power supply unit 33 is connected to the storage battery 34 and configured to supply power stored in the storage battery 34 to the antenna device 31 and the wireless LAN device 32.  Further, the power supply unit 33 is configured to charge the storage battery 34 with the power generated by the solar cell panel 35), and/or wherein the autonomous energy supply is integrated into the antenna (par[0039], [0042]: antenna device 1 can also have an independent power supply, for example a battery. The power supply unit 33 is connected to the storage battery 34 and configured to supply power stored in the storage battery 34 to the antenna device 31 and the wireless LAN device 32.  Further, the power supply unit 33 is configured to charge the storage battery 34 with the power generated by the solar cell panel 35), and/or wherein the data acquisition unit recognizes a connected Page 5 of 10Preliminary Amendment for Docket No. LSG19331PCTUSautonomous energy supply and/or recognizes that there is no external energy supply, and in this state, does not transmit data and/or change the parameters of the data acquisition. 
  One of ordinary skill in the art would be aware of both the Prassberger, Le Sage and Yamamoto references since all pertain to the field of antennae systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna of Prassberger to implement the feature of autonomous energy as disclosed by Yamamoto to gain the functionality of providing an improvement of antenna performance in terms of efficiency, bandwidth, such as due to a larger possible size of the antenna, increasing life-time of the antenna, reliability, security and comfort.

Regarding claim 19, Prassberger in view of Le Sage and Yamamoto discloses the antenna according to claim 9, wherein the autonomous energy supply is a battery, capacitor or an accumulator (Yamamoto par[0039], [0042]: antenna device 1 can also have an independent power supply, for example a battery. The power supply unit 33 is connected to the storage battery 34 and configured to supply power stored in the storage battery 34 to the antenna device 31 and the wireless LAN device 32.  Further, the power supply unit 33 is configured to charge the storage battery 34 with the power generated by the solar cell panel 35).  

7.	Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prassberger in view of Le Sage, and further in view of Michaelis et al. (US2018/0299321A1) hereafter Michaelis.
Regarding claim 10, Prassberger discloses a system of a plurality of antennas (fig 1:3, par[0037]: A plurality of antennae and antenna devices are generally provided inside the antenna housing 3, which antennae and antenna devices can be arranged side by side for example in a plurality of rows and can also be oriented differently in the azimuth direction) having at least one emitter (par[0038]: The antenna devices as part of the mobile communications antenna can send and receive, more particularly in various frequency bands), and having at least one sensor for detecting mechanical and/or electrical and/or thermal stress of the antennas (par[0025]: other data can also be stored on the RFID tag, specifically data relating to the operating parameters such as down-tilt settings, extreme temperatures, adjustment cycles, accelerations).
Prassberger does not explicitly disclose the system comprising a central external database and an evaluation unit, wherein the evaluation unit determines a change in the electrical and/or mechanical properties and/or a damage value and/or a residual service life value and/or changes in position and orientation of the antennas, the evaluation unit comparing for each antenna at least one value generated from data packets transmitted by the antenna with a characteristic curve stored in the evaluation unit for the corresponding antenna type, wherein the curve is a fatigue characteristic curve, and/or wherein the evaluation unit determines data related to antenna location for the mechanical and/or electrical and/or thermal stress of the antennas.
Le Sage discloses the system wherein the data acquisition unit generates data packets based on a plurality of measurement data stored in the memory and transmits them to a central external database (fig 1:2,60, par[0025]: The system 2 uses a wireless communications module 54 enables the measuring system 2 to communicate with a database over a mobile telephone system to upload the data received from the electrical components in real time for access by network operators for analysis and interpretation. The system 2 uses a communications module 48 to interface with a wired connection, or a wireless connection via an antenna 50 to transmit the data from the system 2 to a computing device 60 having an antenna 50 and a display 62 including, but not limited to, a personal computing device, laptop, personal digital assistant or smart phone ).  
One of ordinary skill in the art would be aware of both the Prassberger and Le Sage references since all pertain to the field of antennae systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna of Prassberger to implement the database feature as disclosed by Le Sage to gain the functionality of enabling a site technician to adjust the attitude of the antenna in real time; transmitting and recording of the data, and enabling a network operator to utilize the antenna attitude data to maximize network performance.
Prassberger in view of Le Sage does not explicitly disclose the system comprising a an evaluation unit, wherein the evaluation unit determines a change in the electrical and/or mechanical properties and/or a damage value and/or a residual service life value and/or changes in position and orientation of the antennas, the evaluation unit comparing for each antenna at least one value generated from data packets transmitted by the antenna with a characteristic curve stored in the evaluation unit for the corresponding antenna type, wherein the curve is a fatigue characteristic curve, and/or wherein the evaluation unit determines data related to antenna location for the mechanical and/or electrical and/or thermal stress of the antennas.
Michaelis discloses the system comprising an evaluation unit (fig 5:516, par[0019]: The identification module 516 technically equivalent to the evaluation unit may use a reference vibration sample from the memory 519 as well as a currently sensed vibration sample that is generated by the base station antenna 108.  With such vibration information, the identification module 516 may perform an analysis of the amplitude of the vibration, particular frequencies, or both, of the reference vibration samples as well as currently sensed vibration samples), wherein the evaluation unit determines a change in the electrical and/or mechanical properties and/or a damage value and/or a residual service life value and/or changes in position and orientation of the antennas (par[0021], [0023]: Through analysis of the sensed vibration in conjunction with information received from the other sensors 110, 112, the system 500 may determine if the base station antenna 108 needs to be repaired or reinstalled.  For example, the identification module 516 may use one of more characteristics of a reference vibration sample as a baseline or threshold.  For example, the identification module 516 may receive direction/vibration information from sensors 110, 112 and if the frequency in a particular direction of the sensed vibration is above a particular threshold frequency of the stored reference sample, the identification module 516 may determine that the base station antenna 108 is not installed properly. Historical vibration samples of the base station antenna 108 may be used to determine a cause of any change in a pointing direction of the base station antenna (e.g., wind, bump, etc.).  Also, vibration information combined with other movement information (e.g., from other sensors) may be used to determine when the base station antenna 108 is being serviced.), the evaluation unit comparing for each antenna at least one value generated from data packets transmitted by the antenna with a characteristic curve stored in the evaluation unit for the corresponding antenna type, wherein the curve is a fatigue characteristic curve (par[0020], [0021]: The identification module 516 may compare one or more currently sensed vibration samples to one or more stored reference vibration samples.  If the currently sensed vibration sample substantially matches a particular stored reference vibration sample, the identification module 516 may ascertain that the base station antenna 108, or its environment, has the specific characteristic associated with the reference vibration sample. The identification module 516 may use one of more characteristics of a reference vibration sample as a baseline or threshold. For example, the identification module 516 may receive direction/vibration information from sensors 110, 112 and if the frequency in a particular direction of the sensed vibration is above a particular threshold frequency of the stored reference sample, the identification module 516 may determine that the base station antenna 108 is not installed properly), and/or wherein the evaluation unit determines data related to antenna location for the mechanical and/or electrical and/or thermal stress of the antennas (par[0021], [0023]: Through analysis of the sensed vibration in conjunction with information received from the other sensors 110, 112, the system 500 may determine if the base station antenna 108 needs to be repaired or reinstalled.  For example, the identification module 516 may use one of more characteristics of a reference vibration sample as a baseline or threshold.  For example, the identification module 516 may receive direction/vibration information from sensors 110, 112 and if the frequency in a particular direction of the sensed vibration is above a particular threshold frequency of the stored reference sample, the identification module 516 may determine that the base station antenna 108 is not installed properly).
 One of ordinary skill in the art would be aware of both the Prassberger, Le Sage and Michaelis references since all pertain to the field of antennae systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna of Prassberger to implement the evaluation feature as disclosed by Michaelis to gain the functionality of determining the alignment of antennas for base stations in cellular communications systems that allows network operators to validate and monitor the position of each antenna after evaluation, which improves their ability to optimize performance and quickly isolate problems.

Regarding claim 11, Prassberger in view of Le Sage and Michaelis discloses the system according to claim 10, wherein the data packets transmitted by the antennas at predetermined intervals are collected in the database for the respective antennas, and/or wherein the data transmitted by an antenna comprise a spectrum, which is divided into bands, wherein the evaluation unit adds the spectra transmitted at different times by the antenna in order to generate an overall spectrum, and/or wherein the evaluation is carried out based on the entirety of the data packets transmitted by the antenna, and/or wherein data generated from the measurement data of one or more sensors and transmitted by the antenna is converted by the evaluation unit into parameters for which one or more characteristic curves are stored in the evaluation unit, wherein the conversion takes place by a transfer function, and/or wherein data are converted to a measured acceleration and/or to measured forces in a wind load, wherein a wind load profile specific to the location is determined (Michaelis par[0018], [0022], [0023]: The sensed vibrational movement technically equivalent to the measured data as acceleration data may also be used to calculate wind speed in some embodiments.  For example, the identification module 516 may have wind speeds and wind directions associated with reference vibration samples. If a sensed vibrational movement is substantially the same as such a stored reference vibration sample, then wind speed and/or wind direction may be determined based on the correspondence of the sensed vibrational movement to a reference vibration sample. Historical vibration samples of the base station antenna 108 may be used to determine a cause of any change in a pointing direction of the base station antenna (e.g., wind, bump). 
 
8.	Claims 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prassberger in view of Le Sage, and further in view of Shimizu et al. (US2012/0115548A1) hereafter Shimizu.
Regarding claim 12, Prassberger discloses a method, the antenna having at least one emitter (par[0038]: The antenna devices as part of the mobile communications antenna can send and receive, more particularly in various frequency bands), a data acquisition unit (fig 1:a:21,22; par[0043]: FIG. 1a that the multi-beam-shape control device comprises, inter alia, an electronics unit 20, for example comprising a printed circuit board PCB, a lightning protection device 17, a voltage supply device 19 (which is also referred to below in some places as an internal power unit 19'), a microprocessor device 21 comprising associated motor drivers and a control device 22), a memory (par[0046], [0047]: A read and also a write process between the RET unit and the RFID storage means 9, that is to say the RFID tag 9, which is fixed to or in the antenna 1. It is, RFID tag 9 to be positioned solely mechanically on the antenna or inside the antenna housing (as shown in the following), and for the tag to obtain energy for reading or also for storing new information from the RFID receiver antenna and/or transmitter antenna 25'), and having at least one sensor (par[0025]: other data can also be stored on the RFID tag, specifically data relating to the operating parameters such as down-tilt settings, extreme temperatures, adjustment cycles, accelerations), wherein the data acquisition unit acquires measurement data of the at least one sensor and store them in the memory (par[0025]: other data can also be stored on the RFID tag, specifically data relating to the operating parameters such as down-tilt settings, extreme temperatures, adjustment cycles, accelerations).
Prassberger does not explicitly disclose a method for monitoring at least one antenna for a mobile radio base station, wherein the data acquisition unit generates data packets based on a plurality of measurement data stored in the memory and transmits the data packets to the central database, wherein the transmitted data packets are collected in the database for the antenna and evaluated by the evaluation unit to monitor the antenna.  
Le Sage discloses the antenna wherein the data acquisition unit generates data packets based on a plurality of measurement data stored in the memory and transmits the data packets to the central database (fig 1:2,60; par[0025]: The system 2 uses a wireless communications module 54 enables the measuring system 2 to communicate with a database over a mobile telephone system to upload the data received from the electrical components in real time for access by network operators for analysis and interpretation), wherein the transmitted data packets are collected in the database for the antenna and evaluated by the evaluation unit to monitor the antenna (par[0025]: The measuring system 2 is a handheld, portable electrical device that gathers the antenna attitude data from the internal and external electrical components and stores the data in memory in an encrypted file format. A display 52 graphically represents values from the data generated by the electrical components permitting a site technician to assess the current attitude of the antenna 4 and make adjustments to the orientation of the antenna 4 to optimize network performance).  
One of ordinary skill in the art would be aware of both the Prassberger and Le Sage references since all pertain to the field of antennae systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna of Prassberger to implement the database feature as disclosed by Le Sage to gain the functionality of enabling a site technician to adjust the attitude of the antenna in real time; transmitting and recording of the data, and enabling a network operator to utilize the antenna attitude data to maximize network performance.
Prassberger in view of Le Sage does not explicitly disclose the antenna wherein the antenna is for a mobile radio base station.  
Shimizu discloses the antenna wherein the antenna is for a mobile radio base station (fig 1, par[0064]: A mobile communication base station antenna 1 in the embodiment is used for e.g. SDMA (Space Division Multiplex Access) communication. For example, the mobile communication base station antenna 1 is applied to a radio communication technique called as Multiple Input Multiple Output (MIMO) for enlarging a channel capacity by means of a plurality of antennas).  
 One of ordinary skill in the art would be aware of both the Prassberger, Le Sage and Shimizu references since all pertain to the field of antennae systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna of Prassberger to implement the feature of mobile radio base station as disclosed by Shimizu to gain the functionality of preventing the leak and interference of the radio wave and data conflicts, which can result in errors and low-quality, low-trust data, and providing synchronized, trustworthy data that is essential for security, compliance, and a wide variety of operational functions within the antenna system.

Regarding claim 16, Prassberger in view of Le Sage does not explicitly disclose the antenna wherein the antenna is for a mobile radio base station.  
Shimizu discloses the antenna wherein the antenna is for a mobile radio base station (fig 1, par[0064]: A mobile communication base station antenna 1 in the embodiment is used for e.g. SDMA (Space Division Multiplex Access) communication. For example, the mobile communication base station antenna 1 is applied to a radio communication technique called as Multiple Input Multiple Output (MIMO) for enlarging a channel capacity by means of a plurality of antennas).  
 One of ordinary skill in the art would be aware of both the Prassberger, Le Sage and Shimizu references since all pertain to the field of antennae systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna of Prassberger to implement the feature of mobile radio base station as disclosed by Shimizu to gain the functionality of preventing the leak and interference of the radio wave and data conflicts, which can result in errors and low-quality, low-trust data, and providing synchronized, trustworthy data that is essential for security, compliance, and a wide variety of operational functions within the antenna system.

9.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prassberger in view of Le Sage and Shimizu, and further in view of Michaelis et al. (US2018/0299321A1) hereafter Michaelis.
Regarding claim 13, Prassberger in view of Le Sage and Shimizu does not explicitly disclose the method wherein the evaluation unit determines a change in the electrical and/or mechanical properties and/or a damage value and/or a residual service life value of the antenna, wherein the evaluation unit compares at least one value generated from the data packets transmitted by the antenna with a characteristic curve stored in the evaluation unit for the corresponding antenna type, wherein the characteristic curve is a fatigue characteristic curve, and/or wherein, on the basis of the evaluation by the evaluation unit, preventive measures for maintenance and/or for replacement of antennas are taken.
Michaelis discloses the method wherein the evaluation unit (fig 5:516, par[0019]: The identification module 516 technically equivalent to the evaluation unit may use a reference vibration sample from the memory 519 as well as a currently sensed vibration sample that is generated by the base station antenna 108.  With such vibration information, the identification module 516 may perform an analysis of the amplitude of the vibration, particular frequencies, or both, of the reference vibration samples as well as currently sensed vibration samples), wherein the evaluation unit determines a change in the electrical and/or mechanical properties and/or a damage value and/or a residual service life value of the antennas (par[0021], [0023]: Through analysis of the sensed vibration in conjunction with information received from the other sensors 110, 112, the system 500 may determine if the base station antenna 108 needs to be repaired or reinstalled.  For example, the identification module 516 may use one of more characteristics of a reference vibration sample as a baseline or threshold.  For example, the identification module 516 may receive direction/vibration information from sensors 110, 112 and if the frequency in a particular direction of the sensed vibration is above a particular threshold frequency of the stored reference sample, the identification module 516 may determine that the base station antenna 108 is not installed properly. Historical vibration samples of the base station antenna 108 may be used to determine a cause of any change in a pointing direction of the base station antenna (e.g., wind, bump, etc.).  Also, vibration information combined with other movement information (e.g., from other sensors) may be used to determine when the base station antenna 108 is being serviced.), wherein the evaluation unit compares at least one value generated from the data packets transmitted by the antenna with a characteristic curve stored in the evaluation unit for the corresponding antenna type, wherein the characteristic curve is a fatigue characteristic curve (par[0020], [0021]: The identification module 516 may compare one or more currently sensed vibration samples to one or more stored reference vibration samples.  If the currently sensed vibration sample substantially matches a particular stored reference vibration sample, the identification module 516 may ascertain that the base station antenna 108, or its environment, has the specific characteristic associated with the reference vibration sample. The identification module 516 may use one of more characteristics of a reference vibration sample as a baseline or threshold. For example, the identification module 516 may receive direction/vibration information from sensors 110, 112 and if the frequency in a particular direction of the sensed vibration is above a particular threshold frequency of the stored reference sample, the identification module 516 may determine that the base station antenna 108 is not installed properly), and/or wherein, on the basis of the evaluation by the evaluation unit, preventive measures for maintenance and/or for replacement of antennas are taken (par[0021]: the identification module 516 may receive direction/vibration information from sensors 110, 112 and if the frequency in a particular direction of the sensed vibration is above a particular threshold frequency of the stored reference sample, the identification module 516 may determine that the base station antenna 108 is not installed properly).  
 One of ordinary skill in the art would be aware of both the Prassberger, Le Sage, Shimizu and Michaelis references since all pertain to the field of antennae systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna of Prassberger to implement the evaluation feature as disclosed by Michaelis to gain the functionality of determining the alignment of antennas for base stations in cellular communications systems that allows network operators to validate and monitor the position of each antenna after evaluation, which improves their ability to optimize performance and quickly isolate problems.

10.	Claims 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prassberger in view of Le Sage and Shimizu, and further in view of Pochiraju.
Regarding claim 14, Prassberger in view of Le Sage and Shimizu does not explicitly disclose the method wherein the data acquisition unit performs the transmission of the data packets at predetermined intervals and/or upon request by an external entity and/or wherein the data acquisition unit performs a data reduction of the acquired measurement data.
Pochiraju discloses the method wherein the data acquisition unit performs the transmission of the data packets at predetermined intervals and/or upon request by an external entity and/or wherein the data acquisition unit performs a data reduction of the acquired measurement data (fig 2, fig 9; par[0048]: Data Reduction: the remote computing device 105 then reduces the sensor data to a smaller bit rate (step 215). Data reduction is performed by reducing the number of data points that are being transmitted. A number of different data reduction methods can be used.  These reduction methods include, for example, averaging over a group of data points, choosing singular data points that meet a specific criterion from a group of data points, or reducing the sample rate of the data by transmitting only a subset of the data).
 One of ordinary skill in the art would be aware of both the Prassberger, Le Sage, Shimizu and Pochiraju references since all pertain to the field of antennae systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna of Prassberger to implement the feature of data reduction as disclosed by Pochiraju to gain the functionality of increasing storage efficiency and performance and reduce storage costs in order to provide trustworthy data that is essential for security, compliance, and a wide variety of operational functions within the antenna system.

Regarding claim 20, Prassberger in view of Le Sage, Shimizu and Pochiraju discloses the method according to claim 14, wherein the data reduction comprises an evaluation of the measurement data with respect to maximum values, minimum values and/or cycles and/or a generation of a spectrum of maximum values, minimum values and/or cycles, wherein the spectrum is divided into bands (Pochiraju par[0067]: In the Mean Reduction mode, the remote computing device 530 calculates the mean value of the bin of spectral measurements and assigns this mean value as the single spectral measurement for the frequency range of that bin.  The Max Reduction method picks the maximum value from the spectral measurements and assigns this as the single spectral measurement for the frequency range. Similarly, the Min Reduction mode picks the minimum spectral measurement value and assigns this as the single spectral measurement for the corresponding frequency range. The Mean Reduction mode provides a mix of both the max and the min reduction mode and produces a result in between the two extremes).

11.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prassberger in view of Le Sage and Kuwahara, and further in view of Carbajal (US2015/0189528A1).
Regarding claim 17, Prassberger in view of Le Sage and Kuwahara discloses the antenna wherein the transmission to the external database takes place at a predefined interval (Kuwahara fig 2:S401 and fig 10; par[0107], [0130]).
Prassberger in view of Le Sage and Kuwahara does not explicitly disclose the antenna wherein the data acquisition unit acquires the measurement data at a frequency greater than 0.001 Hz, and wherein the transmission to the external database takes place at a predefined interval of more than 10 minutes, and/or wherein the data acquisition unit generates the data packets based on a plurality of temporally successive measurement data of the same sensor, and wherein the data acquisition unit generates the data packets based on more than 10 consecutive measurement data.  
Carbajal discloses the antenna wherein the data acquisition unit acquires the measurement data at a frequency greater than 0.001 Hz, and/or wherein the data acquisition unit generates the data packets based on a plurality of temporally successive measurement data of the same sensor, and wherein the data acquisition unit generates the data packets based on more than 10 consecutive measurement data (fig 4:402; par[0115]: In block 402 the processor 214 may determine a frequency range at which to sample the RF spectrum for signals of interest. In an embodiment, a frequency range may be a frequency range of each sample block to be analyzed for potential signals.  As an example, the frequency range may be 240 kHz.).
One of ordinary skill in the art would be aware of the Prassberger, Le Sage, Kuwahara and Carbajal references since all pertain to the field of antennae systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna of Prassberger to implement the frequency range feature as disclosed by Carbajal to gain the functionality of identifying sources of signal emission in the spectrum by automatically detecting signals, analyzing signals within the frequency range, comparing signal data to historical and reference data, creating corresponding signal profiles, and determining information about the baseline data and changes in state based upon the measured and analyzed data in near real time.
Prassberger in view of Le Sage, Kuwahara and Carbajal discloses the claimed invention except for the transmission to the external database takes place at a predefined interval of more than 10 minutes. It would have been obvious to one having ordinary skill in the art at the time the invention was made to implement the transmission feature with a predefined interval of more than 10 minutes, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

12.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prassberger in view of Le Sage, in view of Dalmazzo (US2010/0164833A1), and further in view of Bobye et  (US2017/0307378A1) hereafter Bobye.
Regarding claim 18, Prassberger in view of Le Sage discloses the antenna according to claim 6, wherein the antenna comprises multiple sensors, wherein at least one sensor is provided on a fastening element of the antenna for fastening the antenna to a mast (Le Sage fig 1:18, par[0023]: The antenna 4 is fastened to the support 5 that is technically equivalent to a mast, wherein the antenna 4 comprises a tilt sensor 18 provided in the fastening element of the antenna); wherein a plurality of acceleration sensors are provided which detect all 6 degrees of freedom; wherein at least one temperature sensor for measuring the temperature of a component of the antenna, which is heated by the operation of the antenna, is provided at an electronic component and/or a solder joint and/or a port of the antenna, and/or wherein at least one temperature sensor for measuring the temperature of the environment and/or the antenna structure is provided; wherein the antenna power is individually measured and/or stored for each port of the antenna, and/or wherein detection of the antenna power takes place by at least one directional coupler and/or by at least one temperature sensor and/or wherein the detection of the antenna power takes place by passive recording of requested power. 
Prassberger in view of Le Sage does not explicitly disclose the antenna comprising: wherein a plurality of acceleration sensors are provided which detect all 6 degrees of freedom; wherein at least one temperature sensor for measuring the temperature of a component of the antenna, which is heated by the operation of the antenna, is provided at an electronic component and/or a solder joint and/or a port of the antenna, and/or wherein at least one temperature sensor for measuring the temperature of the environment and/or the antenna structure is provided; wherein the antenna power is individually measured and/or stored for each port of the antenna, and/or wherein detection of the antenna power takes place by at least one directional coupler and/or by at least one temperature sensor and/or wherein the detection of the antenna power takes place by passive recording of requested power.
Dalmazzo discloses the antenna comprising: wherein a plurality of acceleration sensors are provided (fig 2:70, 71; par[0024]: FIG. 2 illustrates another aspect of the invention where antennas 30, 31 are attached to the antenna tower 10, and include microchip sensors 60, 61, and 70, 71 secured directly to the antennas. For each antenna, one microchip (70, 71) may serve as an accelerometer to measure antenna movement in two directions, as along X and Y axes, such as tilt and skew); wherein at least one temperature sensor for measuring the temperature of a component of the antenna, which is heated by the operation of the antenna, is provided at an electronic component and/or a solder joint and/or a port of the antenna, and/or wherein at least one temperature sensor for measuring the temperature of the environment and/or the antenna structure is provided (fig 4:409, par[0032]: The remote system 80 captures data (409) provided by antenna sensors, which may include temperature, sensor battery level, and the antenna alignment information (e.g., yaw, pitch, or roll). In step 411 the captured data may be sent to the remote base system together with control data from the remote site 80); wherein the antenna power is individually measured and/or stored for each port of the antenna (fig 4:409 “battery level”; par[0032]: The remote system 80 captures data (409) provided by antenna sensors, which may include temperature, sensor battery level, and the antenna alignment information (e.g., yaw, pitch, or roll). In step 411 the captured data may be sent to the remote base system together with control data from the remote site 80), and/or wherein detection of the antenna power takes place by at least one directional coupler and/or by at least one temperature sensor and/or wherein the detection of the antenna power takes place by passive recording of requested power.
One of ordinary skill in the art would be aware of the Prassberger, Le Sage and Dalmazzo references since both pertain to the field of antennae systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna of Prassberger to implement the sensor feature as disclosed by Dalmazzo to gain the functionality of providing location information using a long baseline accelerometer/GNSS system in order to improve navigation and geographic information.
Prassberger in view of Le Sage and Dalmazzo does not explicitly disclose the antenna comprising: wherein a plurality of acceleration sensors are provided which detect all 6 degrees of freedom.
Bobye discloses the antenna comprising: wherein a plurality of acceleration sensors are provided which detect all 6 degrees of freedom (fig 1:115A-115B; par[0003], [0009]: The accelerometers are arranged orthogonally so that they may measure acceleration in the X, Y and Z axis as well as provide yaw, pitch and roll rate information.  In an exemplary embodiment, they may be arranged along the edges of the GNSS antenna. Information received from the GNSS antennas 110 and the accelerometer triad units 115 are fed into a receiver unit 300).
One of ordinary skill in the art would be aware of the Prassberger, Le Sage, Dalmazzo and Bobye references since all pertain to the field of antennae systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna of Prassberger to implement the six degree acceleration feature as disclosed by Dalmazzo to gain the functionality of increasing the angular rate sensitivity from the accelerometers as well as from the GNSS, with a better rate stability and performance, and determining the specific forces and rotation acting on the rigid antenna body, in which the system determines the full position, velocity and attitude navigation solution.

Conclusion
US7830307B2 to Asbridge discloses method of determining one or more attributes of an antenna beam based on measuring phase and/or amplitude differences at different points in a feed network.  Amplitude and/or phase are measured by a probe (13) at an input to a differential variable element (7, 8, 9) and by a probe (14) at fewer than all of the outputs of the differential variable element. By using lookup tables based on actual measurements of antenna beam attributes for phase and/or amplitude differences at different points in a feed network computation may be simplified.  The method enables a relatively inexpensive control circuit to be employed while providing accurate measurement of antenna beam attributes.
US8354959B2 to Ahlberg discloses an improved control system for controlling the electrical tilt, i.e. the 
electrically controlled inclination of a radiated beam, of a base station antenna (70) with a vertical row of antenna elements is disclosed. The antenna includes a phase shifting device (73) including a tilt adjusting mechanism with a displaceable mechanical element for adjusting an electrical tilt setting of the antenna lobe being radiated from the antenna.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165.  The examiner can normally be reached on (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685